Citation Nr: 0526915	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  05-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and a licensed clinical social worker.


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to June 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Newark Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a rating in excess of 30 
percent for PTSD, increased the rating for residuals of 
shrapnel wounds to both knees (with traumatic arthritis) to 
10 percent, and granted service connection for bilateral 
hearing loss and tinnitus, rated noncompensable and 10 
percent respectively.  In his notice of disagreement with the 
May 2004 decision, the veteran expressly limited his appeal 
to the issue of entitlement to an increased rating for PTSD.  
In an February 2005 rating decision, the RO increased the 
rating for PTSD to 50 percent.  The claim remains in 
controversy, as less that the maximum available benefit was 
awarded.  See AB. v. Brown, 6 Vet. App. 35 (1993).  In 
September 2005, the veteran appeared before the undersigned 
at a Travel Board hearing at the RO.  The Board granted his 
motion (presented orally at the hearing) to advance his 
appeal on the Board's docket.  


FINDINGS OF FACT

Symptoms of the veteran's PTSD, including depression, sleep 
disturbance, nightmares, intrusive thoughts, anger, 
irritability, anxiety attacks, panic attacks, hypervigilance, 
social isolation, occasional unprovoked outbursts of anger, 
and inability to establish and maintain effective 
relationships, etc.; medical evidence shows that his PTSD has 
produced total occupational and social impairment due to 
symptoms of behavior fairly characterized as profound retreat 
from mature behavior, and inability to work or associate with 
others.  


CONCLUSION OF LAW

A 100 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code (Code) 9411 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained all identified records from postservice 
medical care providers.  There is no indication that there is 
any relevant evidence outstanding, and development appears 
complete to the extent possible.  Regardless, as the veteran 
is not prejudiced by the determination below, there is no 
need to dwell on the impact of the VCAA on this claim.  

Background

Historically, service connection for psychoneurosis (anxiety 
disorder) was granted in a July 1945 rating decision, which 
found that the veteran suffered from an anxiety disorder due 
to his combat experiences in service.  A June 1945 
certificate of disability for discharge shows that the 
veteran was in a severe anxiety state resulting from combat, 
and he was determined unfit for military service because he 
suffered from "[p]sychoneurosis, resulting from combat."  
The diagnosis for the service-connected psychiatric condition 
was later changed to PTSD to more accurately reflect the 
nature of the veteran's psychiatric disability.  Essentially, 
the veteran contends that the symptoms of his PTSD are of 
such severity that a rating in excess of 50 percent is 
warranted.  

At the September 2005 hearing, the veteran reported that he 
suffered from intensive dreams relating back to his combat 
experiences in service.  He stated that he now visualizes his 
own combat situations when he sees images on television 
pertaining to the Iraq war.  He complained of suicidal 
thoughts that manifested just a few months prior to the 
hearing.  His spouse had stopped sleeping with the veteran 
because of his "jumping and shaking."  He was taking Xanax 
and Celexia to alleviate his PTSD symptoms.  He reportedly 
lost many jobs since his service because of PTSD-related 
symptoms.  He felt worse than he did after being discharged 
from service, in part because when he was first discharged he 
"didn't have all this [sic] memories."  He testified that 
"I had one friend for all my life.  Now I have two 
friends."  A licensed clinical social worker (LCSW) 
testified that she provided therapy for the veteran over the 
last two years, and he was experiencing profound and intense 
intrusive flashbacks and memories based on survivor guilt.  
The LCSW noted that the veteran had constant nightmares, 
dreams, and memories of incidents in service which can be 
triggered by sounds and smells, and incidents seen on 
television.  The nightmares are profound and cause the 
veteran to wake up fighting and hitting.  The social worker 
also testified that the veteran "had been experiencing 
suicidal ideation for some time."  The LCSW stated:

The other issue which is quite intense 
for [the veteran] is due to the fact of 
his history of getting into 
confrontations with other people.  He has 
been more of a social isolate.  His wife 
won't let him go anywhere without her.  
There were incidents when he first came 
home from the war and then over the 
course of his lifetime where he would get 
into physical or verbal confrontations 
with people and that is always an issue.  
His anger is somewhat unpredictable in 
that sense and recently prior to him 
having the suicidal ideation his wife 
began to become frightened when he would 
just have this explosivity and that's 
when [the veteran] started feeling more 
suicidal.

When asked whether she agreed with a private physician's 
opinion (provided in September 2004 and summarized below) 
that the veteran was unemployable because of his PTSD 
symptoms (and assuming the veteran was not retired), the 
social worker responded "absolutely."  

VA outpatient records dated from November 1999 to January 
2004 show that Celexia and Alprazolam were prescribed to 
alleviate the veteran's anxiety and nightmares.  

An January 2004 VA report of initial psychiatric assessment 
shows that the veteran complained of an inability to sleep 
due to recurrent nightmares accompanied by night sweats and 
tachycardia.  He reported that his spouse no longer sleeps 
with him because he screams, shoves, and pushes when he has 
nightmares.  The veteran stated that he has hyperstartle 
responses to loud noises, and he has intrusive thoughts 
triggered by the smell of burned powder such as fire works.  
He avoided crowds, he was isolated from friends, and he had 
problems with authority figures.  The examiner noted that the 
veteran was retired, but had held over 50 different jobs 
since he was discharged from service.  The diagnosis was 
major depression.  

On VA examination in March 2004, the veteran reiterated 
complaints of nightmares and bad dreams, hypervigilance, and 
a startle response to loud noises.  His PTSD symptoms 
increased after September 11, 2001.  He had difficulty 
sleeping, due in part to shaking and sweating.  Examination 
revealed that the veteran was cooperative and his mood was 
neutral.  His speech was normal but his affect was blunted.  
His thought processes and thought content were normal.  There 
was no suicidal or homicidal ideation, and the veteran was 
oriented to time, place, and person.  His insight, judgment, 
and impulse control were characterized as fair.  The veteran 
took Celexia and Xanax to alleviate his PTSD symptoms.  It 
was noted that he was undergoing psychotherapy, which "has 
been helping somewhat."  The diagnosis was PTSD, with mild 
to moderate symptoms.  The examiner opined that the veteran's 
psychiatric problems "do not prevent him from getting 
employment."  

In March 2004 correspondence, the veteran provided a detailed 
account of his combat experiences in service.  He reported 
that he had an extremely difficult time readjusting to 
civilian life after service, and he always had difficulty in 
his various jobs.  He reported that he had his PTSD "under 
control" until September 11, 2001, when he witnessed the 
attacks on the World Trade Center from an airport in Newark.  
He reported that memories of World War II came back more 
severely, with nightmares and night terrors.  He reiterated 
that his spouse had stopped sleeping with him due to the 
frequency of the nightmares, and any loud nose, smell, or 
television images "can bring on pictures of my war 
experience in my head."  He stated that he "gets the shakes 
in my hands, short of breath, and am very anxious, and I feel 
like I am back in WWII all over again."  

Of record is a March 2004 report of psychiatric examination 
by the LCSW who testified at the September 2005 hearing.  She 
reported that the veteran complained chiefly of recurring 
nightmares, sleep disturbance, intrusive memories about his 
combat experiences, and feelings of constant anxiety, with 
arousal to the possibility of danger.  The veteran reported 
that his symptoms had more or less been present since 
service, but had greatly intensified since he eye witnessed 
the September 11, 2001, terrorist attacks.  He also reported 
intense feeling of survivor guilt, and grief over the loss of 
friends during combat.  The veteran reported that he is 
"unable to sleep with his wife of 60 years, since September 
11th, due to the fact that he screams out at night during his 
nightmares."  Examination revealed that the veteran's hands 
began to shake when he recalled aspects of the psychic trauma 
to which he was exposed during combat.  He felt that he 
isolated from people, except for one close friend and his 
family.  He reported that he angers easily, and he fears he 
may "get into fights."  He stated that the events of 
September 11, 2001, exacerbated his recollections of 
traumatic experiences in combat, his hypervigilance, and his 
exaggerated startle response.  He awakens screaming, drenched 
in sweat, and with his heart racing when he has nightmares 
about his combat experiences.  He reported increased anxiety 
and psychological distress when he is exposed to stimuli 
reminiscent of traumatic experiences during service and 
September 11, 2001, and thus he is unable to watch television 
news or read newspapers without stimulating his intrusive 
symptoms.  The LCSW reported that the veteran is experiencing 
an exaggerated startle response, and "[t]here appears to 
have been alterations in his cognitive schemas surrounding 
safety, and trust, due to the psychic trauma he has 
experienced."  The diagnosis was PTSD and alcohol 
dependence.  

In a September 2004 letter, a physician associated with the 
New Jersey VA health care system certified that the veteran 
carries a diagnosis of combat-related PTSD.  It was noted 
that the veteran was under psychiatric treatment at a VA 
facility since January 2004, and he was taking Citalopram and 
Alprazolam to alleviate PTSD symptoms.  The physician 
reported:

[The veteran] is unemployable and his 
condition has deteriorated since the 
World Trade Center Tragedy, also when he 
watches TV news from the Iraq war.  He 
[is] still having recurrent nightmares 
accompanied by night sweats and 
tachycardia.  [He] [h]as intrusive 
thoughts about past combat experiences.  
He is anxious, irritable, and is 
potentially explosive.  [He] [h]as poor 
concentration abilities.  

In a March 2005 letter, the social worker who provided 
therapy for the veteran provided an interim update on the 
veteran's clinical status.  The social worker reiterated that 
the veteran's clinical status was exacerbated after September 
11, 2001, and after the onset of the war in Iraq.  The 
therapist noted that the veteran recently suffered a rapid 
loss of vision due to a medical condition (and was declared 
legally blind), which increasingly impacted his ability to 
manage his hypervigilance and hyperarousal.  It was reported 
that the veteran suffered from profound anxiety, and frequent 
panic attacks and depression, which are triggered by 
intrusive recollections and flashbacks of his combat 
experiences in service.  The symptoms can occur on exposure 
to not only stimuli reminiscent of the original trauma (e.g., 
news of the conflict in Iraq or September 11, 2001), but also 
on exposure to innocuous stimuli, such as sounds, smell, and 
public places.  The veteran was unable to leave his home for 
any extended period of time due to increased hypervigilance 
and alterations in his cognitive schemas surrounding safety 
and trust.  The veteran continued to experience profound 
survivor guilt, which resulted in chronic anhedonia that had 
been present since his combat experience in service.  When 
the veteran experiences an exacerbation of his intrusive 
symptoms, he exhibits unprovoked anger and his prone to get 
into verbal and/or physical confrontations with individuals 
in the public, and with his family.  That fact had been a 
salient issue of the veteran since World War II, and it 
impacted his social and occupational functioning since his 
discharge from service.  It was again noted that the veteran 
had a history of alcohol dependence, which was in partial 
remission.  The veteran reported that he used alcohol in 
order to cope with intrusive recollections and anxiety 
related to his combat experiences.  The veteran complained of 
significant impairment in short and long term memory (and 
recall) during periods when he is unable to manage his 
intrusive symptoms and hyperarousal.  The therapist reported, 
"[t]here is evidence of significant dysregulation in 
affective states secondary to PTSD symptoms, which cause 
severe impairment in [the] [v]eteran's social and emotion 
functioning."  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Based on the evidence outlined above, the Board concludes 
that the evidence supports a 100 percent rating for the 
veteran's service-connected PTSD.   The competent evidence of 
record, particularly the most recent (March 2004 and March 
2005) treatment reports of the LCSW, the September 2004 
medical report/opinion provided by a VA physician, along with 
the rest of the recent evidence (to include persuasive 
testimony by the veteran and, also significantly, his 
therapist at the September 2005 hearing), reasonably 
establishes that the attitudes of all the veteran's contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; his life is 
marked by depression, anxiety, memory loss, panic attacks, 
irritability, and inability to engage in social interaction 
with people.  In short, the medical evidence shows that 
symptoms of PTSD have rendered the veteran virtually isolated 
in the community; he avoids people, social activities, and 
appears to have few friends, if any.  Moreover, as indicated 
by a VA physician and a licensed clinical social worker, the 
veteran (if he were not retired) is essentially unemployable 
due to his PTSD.  The criteria for a total (100%) rating are 
met..  


ORDER

A 100 percent rating is granted for PTSD, subject to the 
regulations governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


